ORDER
PER CURIAM.
A jury found defendant, Roamy Black, guilty of second degree murder, Sec. 565.020 RSMo 1994, forcible rape, Sec. 566.030 and first degree arson, Sec. 569.040. Defendant received sentences of two consecutive terms of life imprisonment and a consecutive term of fifteen years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).